  Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 1 of 9



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
 EDWARD HUA,                                  §
                                              §
          Plaintiff,                          §
                                              §
 v.                                           §   CIVIL ACTION NO.
                                              §
 SCOTTSDALE INSURANCE                         §   JURY TRIAL DEMANDED
 COMPANY SUBSCRIBING TO                       §
 POLICY NUMBER MLR837169101                   §
 AND AMERICAN SECURITY                        §
 INSURANCE COMPANY,                           §
                                              §
          Defendants.                         §


                            PLAINTIFF’S ORIGINAL COMPLAINT


         Plaintiff, Edward Hua (“Hua” or “Plaintiff”), files this Original Complaint,
complaining of defendants, Scottsdale Insurance Company Subscribing to Policy Number
MLR837169101 (“Scottsdale”) and American Security Insurance Company (“ASIC”)
(collectively “Defendants”), and respectfully shows the court the following:
                                          PARTIES

         1.      Plaintiff Edward Hua is an individual who resides in Harris County, Texas
and may be served with process on the undersigned counsel.
         2.      Scottsdale is an insurance company doing business in the State of Texas
and subsidiary of Nationwide Mutual Insurance Company. Upon information and belief,
service of process may be made upon Corporation Service Company, 50 West Broad
Street Ste. 1330, Columbus Ohio, 43215.
         3.      ASIC is an insurance company doing business in the State of Texas and
subsidiary of Assurant, Inc. Upon information and belief, service of process may be
made upon Corporation Service Company, 251 Little Falls Drive, Wilmington Delaware,
19808.
   Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 2 of 9



                                  VENUE AND JURISDICTION

       4.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there
is complete diversity of citizenship between Plaintiff and Defendants and the amount in
controversy exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of
interests and costs.
       5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because
this action concerns real property located in Harris County, Texas, and all or a substantial
part of the events giving rise to the claim described herein occurred in Harris County,
Texas. In particular, the insurance policy at issue and of which Plaintiff is a beneficiary
was to be performed in Harris County, Texas and the losses under the policy (including
payments to be made to Plaintiff under the policy) were required to be made in Harris
County, Texas. Further, investigation, including communications to and from
Defendants and Plaintiff (including telephone calls, mailings, and other communications
to Plaintiff) occurred in Harris County, Texas.
                                  FACTUAL BACKGROUND

       6.       Edward Hua owns the residential property located at 904 Reinerman
Street, Houston, Texas 77007 in Harris County (the “Property”). The Property is a
single-family residence and Plaintiff’s homestead.
       7.       On or about August 25 through 29, 2017, Hurricane Harvey hit the coast
of Texas, causing severe damage to homes and businesses throughout the area, including
the Property owned by Plaintiff. Specifically, the Property sustained structural and/or
exterior damage and water intrusion caused interior damages to the Property. Plaintiff
also sustained significant damage to his personal property, including, but not limited to

furniture, electronics, equipment and inventory. Likewise, the severity of Hurricane
Harvey caused Hua to vacate the Property for the duration of the storm and the damages
sustained thereafter rendered the Property inaccessible or unlivable for several weeks.
       8.       As a result of the catastrophic damage caused by Hurricane Harvey,



 PLAINTIFF’S ORIGINAL COMPLAINT                                                PAGE 2 OF 9
   Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 3 of 9



Plaintiff immediately filed a claim with Defendants on August 30, 2017, for damages to
Plaintiff’s Property.
        9.      Plaintiff asked that the Defendants cover the cost of repairs to the Property
pursuant to the Policies, including but not limited to, repair and/or replacement of roofs
and the repair of the exterior, structural, and interior water damages to the Property.
Plaintiff also sought damages for his personal property losses incurred as a result of
Hurricane Harvey.

        10.     On June 1, 2017, Governor Abbot signed House Bill 1774 into law as

Section 542A of the Texas Insurance Code. This new law was sponsored by
approximately sixty state representatives and senators and contains important consumer
protections against a variety of unscrupulous practices. Section 542A.003 in particular
requires detailed, comprehensive pre-suit notice that is intended to make the claims and
litigation processes more transparent and potentially even avoid unnecessary lawsuits.
Upon receiving notice, an insurer has a right to conduct an inspection, and even make an
offer to avoid litigation. When utilized properly § 542A should assist consumers like
Plaintiff to avoid protracted litigation over a clear claim.
        11.     In compliance with § 542A.003, Plaintiff gave its pre-suit notice on
August 15, 2018. The pre-suit notice provided a comprehensive outline of Plaintiff’s
claims and damages, quantified its loss, and even offered to waive a formal claim for
attorneys’ fees if the contractual amounts were paid promptly.
        12.     Defendants did not bother to respond.
                                       CAUSES OF ACTION

                                          COUNT I
                        VIOLATIONS OF TEXAS INSURANCE CODE § 541

        13.     Plaintiff realleges and incorporates by reference paragraphs 1 through 12,
above, as if fully set forth herein.




 PLAINTIFF’S ORIGINAL COMPLAINT                                                 PAGE 3 OF 9
  Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 4 of 9



       14.      Defendants failed to attempt to effectuate a prompt, fair, and equitable
settlement of a claim with respect to which liability has become reasonably clear, in
violation of Texas Insurance Code Section 541.060 (a)(2)(A).
       15.      Defendants failed to adopt and implement reasonable standards for prompt
investigation of the claim arising under its policy.
       16.      Defendants failed to provide promptly a reasonable explanation, in
relation to the facts or applicable law, for the denial of a claim, in violation of Texas

Insurance Code Section 541.060 (a)(3).

       17.      Defendants refused to pay the claim without conducting a reasonable
investigation with respect to the claim, in violation of Texas Insurance Code Section
541.060 (a)(7).
       18.      Defendants misrepresented the insurance policy under which it affords
property coverage to Plaintiff, by making an untrue statement of material fact, in
violation of Texas Insurance Code Section 541.061 (1). Defendants misrepresented the
insurance policy to Plaintiff, by making an untrue statement of material fact, in violation
of Texas Insurance Code Section 541.061 (1).
       19.      Defendants misrepresented the insurance policy under which it affords
property coverage to Plaintiff by failing to state a material fact that is necessary to make
other statements made not misleading, in violation of Texas Insurance Code Section
541.061 (2). Defendants misrepresented the insurance policy to Plaintiff by failing to
state a material fact that is necessary to make other statements made not misleading, in
violation of Texas Insurance Code Section 541.061 (2).
       20.      Defendants misrepresented the insurance policy under which it affords
property coverage to Plaintiff by making a statement in such manner as to mislead a
reasonably prudent person to a false conclusion of material fact, and failing to disclose a
matter required by law to be disclosed, in violation of Texas Insurance Code Section
541.061 (3) and Texas Insurance Code Section 541.002 (1). Defendants misrepresented



 PLAINTIFF’S ORIGINAL COMPLAINT                                                  PAGE 4 OF 9
   Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 5 of 9



the insurance policy to Plaintiff by making a statement in such manner as to mislead a
reasonably prudent person to a false conclusion of material fact, and failing to disclose a
matter required by law to be disclosed, in violation of Texas Insurance Code Section
541.061 (3) and Texas Insurance Code Section 541.002 (1).
        21.     Defendants knowingly committed the foregoing acts, with actual
knowledge of the falsity, unfairness, or deception of the foregoing acts and practices, in
violation of Texas Insurance Code Section 541.002 (1).

                                         COUNT II

                   VIOLATIONS OF THE TEXAS INSURANCE CODE § 542

        22.     Plaintiff realleges and incorporates by reference paragraphs 1 through 21,
above, as if fully set forth herein.
        23.     Defendants failed to acknowledge receipt of the claim in violation of
Texas Insurance Code Section 542.055 (a)(1).
        24.     Defendants failed to timely commence investigation of the claim or to
request from Plaintiff any additional items, statements or forms that Defendants
reasonably believed to be required from Plaintiff in violation of Texas Insurance Code
Section 542.055 (a)(2)-(3).

        25.     Defendants failed to notify Plaintiff in writing of the acceptance or
rejection of the claim not later than the 15th business day after receipt of all items,
statements and forms required by Defendants in violation of Texas Insurance Code
Section 542.056(a).
        26.     Defendants delayed payment of Plaintiff’s claim in violation of Texas
Insurance Code Section 542.058(a).
        27.     Each of the actions described herein were done “knowingly” as that term
is used in the Texas Insurance Code and were a producing cause of Plaintiff’s damages.




 PLAINTIFF’S ORIGINAL COMPLAINT                                                  PAGE 5 OF 9
   Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 6 of 9



                                           COUNT III
                                       STATUTORY INTEREST

        28.     Plaintiff realleges and incorporates by reference paragraphs 1 through 27,
above, as if fully set forth herein.
        29.     Plaintiff makes a claim for statutory interest penalties along with
reasonable attorney’s fees for violation of Texas Insurance Code subchapter B pursuant
to Texas Insurance Code § 542.060.
                                           COUNT IV
                                    BREACH OF CONTRACT

        30.     Plaintiff realleges and incorporates by reference paragraphs 1 through 29,
above, as if fully set forth herein.
        31.     As outlined above, Defendants breached its contract with Plaintiff by
refusing to pay for covered damages under the Policy. As a result of Defendants breach,
Plaintiff suffered legal damages.
                                           COUNT V
               BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        32.     Plaintiff realleges and incorporates by reference paragraphs 1 through 31,
above, as if fully set forth herein.
        33.     Defendants, as the property coverage insurer, had a non-delegable duty to
deal fairly and in good faith with Plaintiff in the processing of the claim. Defendants
breached this duty by refusing to properly investigate and effectively denying insurance
benefits. Defendants knew or should have known that there was no reasonable basis for
denying or delaying the required benefits. As a result of Defendants breach of these legal
duties, Plaintiff suffered legal damages
                                           COUNT VI
                            PUNITIVE DAMAGES FOR BAD FAITH

        34.     Plaintiff realleges and incorporates by reference paragraphs 1 through 33,


 PLAINTIFF’S ORIGINAL COMPLAINT                                                 PAGE 6 OF 9
   Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 7 of 9



above, as if fully set forth herein.
        35.     Defendants acted fraudulently and with malice (as that term is legally
defined) in denying and delaying Plaintiff’s claim for benefits. Further, Defendants had
actual, subjective awareness of the risk involved, but nevertheless proceeded with
conscious indifference to the rights, safety, or welfare of Plaintiff.
                                        COUNT VII
               VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES ACT

        36.     Plaintiff realleges and incorporates by reference paragraphs 1 through 35,
above, as if fully set forth herein.
        37.     The Deceptive Trade Practices-Consumer Protection Act (DTPA)
provides additional protections to consumers who are victims of deceptive, improper, or
illegal practices. Defendants’ violations of the Texas Insurance Code create a cause of
action under the DTPA. Defendants’ violations of the Texas Insurance Code, as set forth
herein, specifically violate the DTPA as well. Defendants has also acted
unconscionably, as that term is defined under the DTPA.
        38.     Each of the actions described herein were done “knowingly” as that term
is used in the DTPA and were producing cause of Plaintiff’s damages.

                                  RESULTING LEGAL DAMAGES

        39.     Plaintiff realleges and incorporates by reference paragraphs 1 through 38,
above, as if fully set forth herein.
        40.     Plaintiff is entitled to the actual damages resulting from the Defendants’
violations of the law. These damages include the consequential damages to its economic
welfare from the wrongful denial and delay of benefits including loss of the property and

business; and the other actual damages permitted by law. In addition, Plaintiff is entitled
to exemplary damages.
        41.     As a result of Defendants’ acts and/or omissions, Plaintiff has sustained
damages in excess of the minimum jurisdictional limits of this Court.



 PLAINTIFF’S ORIGINAL COMPLAINT                                                PAGE 7 OF 9
   Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 8 of 9



        42.     Plaintiff is entitled under law to the recovery of prejudgment interest at the
maximum legal rate.
        43.     Defendants’ knowing violations of the Texas Insurance Code and DTPA
entitle Plaintiff to the attorneys’ fees, treble damages, and other penalties provided by
law.
        44.     Plaintiff is entitled to statutory interest as damages under the Texas
Insurance Code 542.060(c).

        45.     As a result of Defendants’ acts and/or omissions, Plaintiff has sustained

damages in excess of the jurisdictional limits of this Court.
        46.     Plaintiff is entitled under law to the recovery of prejudgment interest at the
maximum legal rate.
        47.     Plaintiff is entitled to the recovery of attorneys’ fees pursuant to Tex. Civ.
Prac. & Rem. Code § 38.001, the Texas Insurance Code 542.060(a)-(c), the Tex. Bus &
Commerce Code § 17.50 and Tex. Civ. Prac. & Rem. Code § 37.009.
                                    PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiff respectfully requests that Plaintiff have
judgment against Defendants for actual damages in excess of the minimum jurisdictional

limits of this Court, pre- and post-judgment interest as allowed by law, costs of suit, and
all other relief, at law or in equity, to which Plaintiff may be entitled.
 Dated: August 26, 2019                     VILT AND ASSOCIATES, P.C.


                                            By:     /s/ Robert C. Vilt
                                                  ROBERT C. VILT
                                                  Texas Bar Number 00788586
                                                  Email: clay@viltlaw.com
                                                  5177 Richmond Avenue, Suite 1142
                                                  Houston, Texas 77056
                                                  Telephone:       713.840.7570
                                                  Facsimile:       713.877.1827
                                                  Attorneys for Plaintiff




 PLAINTIFF’S ORIGINAL COMPLAINT                                                  PAGE 8 OF 9
  Case 4:19-cv-03212 Document 1 Filed on 08/26/19 in TXSD Page 9 of 9



                                     JURY DEMAND

        Edward Hua hereby demands a trial by jury, a right enshrined in the Constitution
of the United States of America and the State of Texas and preserved by the sacrifices of
many. The necessary jury fee has been paid.




 PLAINTIFF’S ORIGINAL COMPLAINT                                             PAGE 9 OF 9
